DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dolby et al. (US 20170163727).
Considering claims 1, 10, Dolby teaches a method/system for optimizing communication for a user identified by a user identifier (IP address) accessing a service in a telecommunication network, said telecommunication network comprising a base station (eNodeB), a core network (Fig.1, [0002]), a IP network external to said core network and an edge site external to said core network (112) and associated to the base station (eNodeB, Fig.2-8), the edge site including an edge server offering services ([0034]), the method/ mobile telecommunication network comprising the steps of: 
a plurality of base stations (eNodeB) for the connection to a user (102),  an edge site associated with a base station of the plurality (Fig.2-8), the edge site including an edge server (120 and 130) and the serving gateway (108b and 110b),  a core network (Fig.1), an IP network ([0011] Internet Protocol (IP) telephony network),  wherein the serving gateway is configured to:

b. checking whether the traffic packet requests a service ([0061] For example, where the eNodeB 104, SGW-u PPE 108b and PGW-u PPE 110b are located with an enterprise and the UE 102 is requesting a connection to a PDN which is also located within that enterprise , the user data can be routed between the UE 102 and the requested PDN via the eNodeB, SGW-u PPE 108b and PGW-u PPE 110b without ever leaving the enterprise); 
c. checking whether the service is available at the server of the edge site ([0034], network element system may further comprise a Content Delivery Network (CDN) server or a Domain Name System (DNS) server residing outside the core telecommunications network, [0074], [0077] The SGW-c 108a can then implement TFT rules in order to divert relevant user traffic, such as a request for a particular piece of content such as a film, from the SGW-u PPE 108b, to the CDN server 120); 
d. rerouting the traffic packet to the edge site on the basis of a forwarding policy which is based either on the user identifier or on information contained in the IP packet portion ([0002], [0037], select whether user traffic is routed to the second PPE or to the gateway entity located within the core network according to a location of a device requesting a connection to the external network, [0073], [0074]); and  -2- 6262525-1Applicant: ATHONET S.R.L. Application No.: Not Yet Known 
e. forwarding the traffic packet to the core network if the traffic packet does not satisfy the policy or the service is not available at the edge site (Fig.2-8, [0073]); 
comprises rerouting the traffic packet by the serving gateway (108a-b, 110a-b, Fig.2-8, [0073]).  
Considering claim 2, Dolby teaches establishing a connection between the user and the edge server, and transferring data related to the requested service from the edge server to the user ([0035], [0077]).  
Considering claim 3, Dolby teaches sending a copy to the transferred data to the core network ([0035], [0077]).  
Considering claim 4, Dolby teaches calculating the amount of transferred data for billing purposes ([0035], [0077]).  
Considering claim 5, Dolby teaches deleting the copy after calculation ([0035], [0077]).  
Considering claim 6, Dolby teaches creating a record at the edge site of the traffic packets to and from the user and the edge server ([0035], [0077]).  
Considering claim 7, Dolby teaches wherein the policies for traffic rerouting are based on at least one of the following parameters of the checked packet: source IP address (IPv4 or IPv6) and/or netmask,  destination IP address (IPv4 or IPv6) and/or netmask ([0073]), -4- 6262525-1Applicant: ATHONET S.R.L. Application No.: Not Yet Knownsource and destination port and port range,  protocol number,  DSCP,  IMSI and IMSI range  APN name.  
Considering claim 8, Dolby teaches wherein the edge site comprises a serving gateway and the core network includes a Packet Data Network Gateway and the method further comprising:  transferring from the PGW-C to the SGW-C and from the SGW-C to the SGW-U entities the mapping of the GTP tunnel identifier (TEID) user's identity, the corresponding allocated IP address and APN, so that the forwarding plane is aware of the user's identity associated with the allocated IP address ([0058]-[0066]).  

Considering claim 11, Dolby teaches wherein the core network comprises a Packet Data Network Gateway connected to the serving gateway of the edge site (Fig.2-8, 110b).  
Considering claim 12, Dolby teaches wherein the policy is stored at the core network (Fig.2-8, [0006]).  
Considering claim 13, Dolby teaches wherein said edge site includes an Online Charging System (Fig.2-8, [0034]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KHAI M NGUYEN/Primary Examiner, Art Unit 2641